Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 27, 2017

                                            No. 04-17-00679-CV

                     IN RE SOUTHCROSS ENERGY PARTNERS, GP LLC

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On October 16, 2017, relator filed a petition for writ of mandamus challenging the trial
court’s order granting a motion for new trial. On November 17, 2017, we abated this proceeding
to allow the successor trial judge to reconsider the prior order. See TEX. R. APP. P. 7.2(b). On
December 20, 2017, relator filed a motion to dismiss this proceeding as moot because the
successor trial judge signed an order setting aside the order granting the new trial. This
proceeding is REINSTATED on the docket of this court. The relator’s motion to dismiss is
GRANTED, and the petition for writ of mandamus is DISMISSED AS MOOT. The court’s
opinion will issue at a later date.

           It is so ORDERED on December 27, 2017.


                                                                     _____________________________
                                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27 day of December, 2017.

                                                                     _____________________________
                                                                     Keith E. Hottle,
                                                                     Clerk of Court


           1
           This proceeding arises out of Cause No. DC-16-139, styled Ivy Gonzalez on behalf of M.R. Gonzalez, et
al. v. Southcross Energy Partners, GP LLC, pending in the 229th Judicial District Court, Duval County, Texas, the
Honorable Ana Lisa Garza presiding.